DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 07/01/2021. Claims 1-18 are pending with claims 6-7, 12-13 and 17-18 previously withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-5, 8-11 and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-7, 10-13 and 16-18 of copending Application No. 16/587,269 in view of Hamada et al. (US Pat. 9,234,706). Claims 1-5, 8-11 and 14-16 of the instant Application are the exact same as claims 1,4-7, 10-13 and 16-18 of copending Application No. 16/587,269 except the instant Application recites “said water condensing surface comprising a superhydrophobic condensing surface, a superhydrophilic condensing surface, or a combination thereof” whereas the copending Application recites “said water condensing surface comprising a hydrophobic condensing surface, a hydrophilic condensing surface, or a combination thereof”. The instant Application further recites 
Hamada teaches the concept of a water condensing surface of a heat exchanger that can have a hydrophilic coating layer which can be further processed to provide superhydrophilicity to facilitate gravitational flow discharge of the water from the water condensing surface. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select either a superhydrophobic condensing surface, a hydrophobic condensing surface, a superhydrophilic condensing surface, or a hydrophilic condensing surface in order to apply known surface treatments to the heat exchanger to provide varying degrees of gravitational flow discharge of the condensed water from the water condensing surface.
 This is a provisional nonstatutory double patenting rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means to enhance water capture” has been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A review of the specification reveals “The superhydrophobic condensing surface enhances the ability of the apparatus 30 to capture water from ambient air”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Claim limitation “fluid heating device” in claim 1 recites the nonce term “device” modified with the functional language “fluid heating” without further reciting sufficient structure for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification (page 6, lines 13-15) reveals “One example of the fluid heating device 12 would be a compressor which raises both the temperature and pressure of the refrigerant fluid”.
Claim limitation “fluid cooling device” in claim 1 recites the nonce term “device” modified with the functional language “fluid cooling” without further reciting sufficient structure for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification (page 6, lines 18-20) reveals “The refrigerant fluid is thereafter directed via a line 15 to a fluid cooling device 16, such as a vapor compression refrigerator, including a throttle”.
Claim limitation “air cooled heat rejection device” in claim 1 recites the nonce term “device” modified with the functional language “air cooled heat rejection” without further reciting sufficient structure for performing the claimed function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. (US Pat. 9,234,706).
Regarding claim 1, Hamada discloses an atmospheric water generator apparatus (condensation of water vapor; column 1, lines 23-30), which comprises: a fluid heating device (compressor 1 for heating refrigerant fluid, Fig. 1); a fluid cooling device (expansion means 4 to lower pressure and cool refrigerant fluid); means to enhance water capture from ambient air on a water condensing surface (holes 21, 31 form a hydrophobic surface that creates a driving force that facilitates drainage, see column 2, line 49 to column 3, line 2, and thus enhances water capture from ambient air on a water condensing surface of evaporator 5), said water condensing surface (surfaces of fins 8 and tubes 9 of evaporator 5, Figs. 1-2) thermally connected to said fluid cooling device (thermally connected via refrigerant pipes), said water condensing surface comprising a superhydrophobic condensing surface, a superhydrophilic condensing surface, or a combination thereof (surface of evaporator 5 including holes 21, 31 which creates a driving force to facilitate water drainage similar to hydrophobic and hydrophilic coatings in the prior art; column 1, lines 51-67 and column 2, line 49 to column 3, line 2); an air-cooled heat rejection device (condenser 3 with fan 6) in fluid communication with said fluid heating device (1); and an air fan (7) configured to induce airflow across said water condensing surface (surfaces of fins 8 and tubes 9 of evaporator 5, Figs. 1-2).
Regarding claim 2
Regarding claim 3, Hamada discloses the atmospheric water generator apparatus as set forth in Claim 1 wherein said water condensing surface includes a plurality of protruding fin-like surfaces (fins 8 protruding from surfaces of tubes 9).
Regarding claim 4, Hamada discloses the atmospheric water generator apparatus as set forth in Claim 3 wherein said fin-like surfaces (8) protrude from a tube (9).
Regarding claim 5, Hamada discloses the atmospheric water generator apparatus as set forth in Claim 1 wherein said fluid cooling device (expansion means 4 to lower pressure and cool refrigerant fluid) is a vapor compression refrigerator (device 4 to lower pressure and temperature of the refrigerant cooling fluid is part of a vapor compression refrigerator).
Regarding claim 11, Hamada discloses the atmospheric water generator apparatus as set forth in Claim 5 wherein cold refrigerant fluid is moved from said vapor compression refrigerator (device 4 to lower pressure and temperature of the refrigerant cooling fluid is part of a vapor compression refrigerator) past said water condensing surface (surfaces of fins 8 and tubes 9 of evaporator 5), through said fluid heating device (1), through said heat rejection device (3, 6), and back to said vapor compression refrigerator (device 4 to lower pressure and temperature of the refrigerant cooling fluid is part of a vapor compression refrigerator).
Regarding claim 14, Hamada discloses the atmospheric water generator apparatus as set forth in Claim 1 wherein said superhydrophobic condensing surface comprises nanopatterned surfaces (nanopatterned surfaces having nanosize diameter holes 21, column 7, lines 43-47, Fig. 10).  It is noted that claim 14 contains a product by 
Regarding claim 15, Hamada discloses the atmospheric water generator apparatus as set forth in Claim 1 wherein said superhydrophobic condensing surface comprises nanoroughened surfaces (nanoroughened surface having nanosize diameter holes 21, column 7, lines 43-47, Fig. 10). It is noted that claim 15 contains a product by process limitation (i.e. created through chemical etching) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
 Regarding claim 16, Hamada discloses the atmospheric water generator apparatus as set forth in Claim 1 wherein said superhydrophobic condensing surface comprises nanostructured surfaces (nanostructured surfaces having nanosize diameter . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US Pat. 9,234,706) in view of Anderson et al. (US Pat. 7,272,947).
Regarding claim 8, Hamada discloses the atmospheric water generator apparatus as set forth in Claim 1 and although does not explicitly teach wherein said air-cooled heat rejection device includes at least one plate, Hamada does teach the evaporator of the water condensing surface includes fins in the shape of a rectangular plate that allow for heat transfer between the refrigerant and air passing the heat exchanger.
Anderson further teaches it is known for condensers to include fins (column 17, lines 24-25), or plates attached to the refrigerant tubing that allows for heat exchange between the refrigerant and air passing over the plates. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the atmospheric water generator apparatus of Hamada to have said air-cooled heat rejection device includes at least one plate in order to enhance heat exchange of the refrigerant and air passing through the condenser.
Regarding claim 9, Hamada discloses the atmospheric water generator apparatus as set forth in Claim 1 and although does not explicitly teach wherein said air-cooled heat rejection device includes a plurality of fins, Hamada does teach the evaporator of the water condensing surface includes fins that allow for heat transfer between the refrigerant and air passing the heat exchanger. 
Anderson further teaches it is known for condensers to include fins (column 17, lines 24-25) attached to the refrigerant tubing that allows for heat exchange between the refrigerant and air passing over the plates. Therefore, it would have been obvious to 
Regarding claim 10, Hamada discloses the atmospheric water generator apparatus as set forth in Claim 1, but does not explicitly teach wherein said air fan is configured to induce airflow across said heat rejection device.
Anderson teaches the concept of an atmospheric water generator apparatus utilizing a vapor compression refrigerator in the arrangement of having an air fan (432, Fig. 19) configured to induce airflow across said water condensing surface (430) as well as configured to induce airflow across said heat rejection device (444) that allows for the ambient air to be cooled providing a large temperature gradient that is desirable for cooling the condenser of the vapor compression system (column 24, lines 26-41). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the atmospheric water generator apparatus of Hamada to have said air fan configured to induce airflow across said heat rejection device taught by Anderson in order to reduce the number of parts by utilizing the single air fan for moving air past both the water condensing surface and heat rejection device while also utilizing the desirable temperature gradient for cooling the heat rejection device.
Claims 1-5, 8-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pat. 7,272,947) in view of Hamada et al. (US Pat. 9,234,706).
Regarding claim 1, Anderson discloses an atmospheric water generator apparatus (420, Fig. 19), which comprises: a fluid heating device (compressor 446 for heating refrigerant fluid); a fluid cooling device (expansion means 456 to lower pressure and cool refrigerant fluid); means to enhance water capture from ambient air on a water condensing surface (surface of evaporator with hydrophilic coating allows water to collect in droplets and drip into collection tray 452, column 24, line 63 to column 25, line 4, which enhances water capture from ambient air on a water condensing surface), said water condensing surface (surfaces of evaporator 430, Figs. 1-2) thermally connected to said fluid cooling device (thermally connected via refrigerant pipes), said water condensing surface comprising a hydrophilic condensing surface (column 24, line 63 to column 25 line 4); an air-cooled heat rejection device (condenser 444) in fluid communication with said fluid heating device (446); and an air fan (432) configured to induce airflow across said water condensing surface (Fig. 19).
Anderson does not explicitly teach said hydrophilic condensing surface is a superhydrophilic condensing surface.
Hamada teaches the concept of treating the surface of a water condensing surface to provide superhydrophilicity that facilitates gravitational flow discharge from the water condensing surface (column 1, line 51 to column 2, line 1). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the atmospheric water generator apparatus of Anderson to have said hydrophilic condensing surface be a superhydrophilic condensing surface taught by Hamada in order to facilitate gravitational discharge from the water condensing surface.
Regarding claim 2, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1 wherein said water condensing surface includes at least one plate (430 can be a plate heat exchanger to minimize size; column 24, lines 20-21).
Regarding claim 3, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1 but does not explicitly teach wherein said water condensing surface includes a plurality of protruding fin-like surfaces.
Hamada further teaches wherein said water condensing surface includes a plurality of protruding fin-like surfaces (fins 8 protruding from surfaces of tubes 9) that would allow for increased surface area of the water condensing surface to facilitate heat exchange and water collection of the water condensing surface. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the atmospheric water generator apparatus of Anderson to have said water condensing surface includes a plurality of protruding fin-like surfaces taught by Hamada in order to increase the heat exchange and water collecting area of the water condensing surface.
Regarding claim 4, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 3 and Hamada further teaches said fin-like surfaces (8) protrude from a tube (9).
Regarding claim 5
Regarding claim 8, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1 and further teaches wherein said air-cooled heat rejection device includes fins (column 17, lines 24-25), or at least one plate.
Regarding claim 9, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1 and further teaches wherein said air-cooled heat rejection device includes a plurality of fins (column 17, lines 24-25). 
Regarding claim 10, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1, and further teaches wherein said air fan (432) is configured to induce airflow across said heat rejection device (444).
Regarding claim 11, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 5 wherein cold refrigerant fluid is moved from said vapor compression refrigerator (device 456 to lower pressure and temperature of the refrigerant cooling fluid is part of a vapor compression refrigerator) past said water condensing surface (surfaces of evaporator 430), through said fluid heating device (446), through said heat rejection device (444), and back to said vapor compression refrigerator (device 456 to lower pressure and temperature of the refrigerant cooling fluid is part of a vapor compression refrigerator).
Regarding claim 14, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1, and Hamada further teaches wherein said superhydrophobic condensing surface comprises nanopatterned surfaces (nanopatterned surfaces having nanosize diameter holes 21, column 7, lines 43-47, Fig. 10).  It is noted that claim 14 contains a product by process limitation (i.e. created through chemical etching) and that the product by process limitation does not limit the 
Regarding claim 15, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1, and Hamada further teaches wherein said superhydrophobic condensing surface comprises nanoroughened surfaces (nanoroughened surface having nanosize diameter holes 21, column 7, lines 43-47, Fig. 10). It is noted that claim 15 contains a product by process limitation (i.e. created through chemical etching) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
 Regarding claim 16, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1, and Hamada discloses wherein said superhydrophobic condensing surface comprises nanostructured surfaces (nanostructured surfaces having nanosize diameter holes 21, column 7, lines 43-47, Fig. 10). It is noted that claim 16 contains a product by process limitation (i.e. created . 
Response to Arguments
Applicant's arguments filed 07/01/2021 with respect to the provisional non-statutory double patenting, Remarks page 7, have been fully considered but they are not persuasive. Applicant argues a Terminal Disclaimer has been submitted however the Terminal Disclaimer filed 07/01/2021 has been disapproved in the Terminal Disclaimer review decision filed 07/04/2021.
Applicant’s arguments, see Remarks page 7, with respect to the objection of Claim 10 and the 112(b) rejections of claims 1-5, 8-11 and 14-16 have been fully considered and are persuasive.  The rejections of 1-5, 8-11 and 14-16 have been withdrawn. 
Applicant's arguments, see Remarks pages 7-8, with respect to claims 1-5, 11 and 14-16 rejected under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive. Applicant argues Hamada does not disclose any mechanism or means to enhance water capture and the claims are allowable.
This is not found persuasive because “means to enhance water capture” has been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and a review of the specification reveals “The superhydrophobic condensing surface enhances the ability of the apparatus 30 to capture water from ambient air”. Hamada teaches an apparatus capable of capturing water from ambient air including a heat exchanger with a means to enhance water capture from ambient air on a water condensing surface (holes 21, 31 form a hydrophobic surface on evaporator 5 that creates a driving force that facilitates drainage, see column 2, line 49 to column 3, line 2, and thus enhances water capture from ambient air on a water condensing surface of evaporator 5). Therefore, Hamada meets the limitations as claimed and the rejection is maintained.
Further, Anderson teaches a means to enhance water capture from ambient air on a water condensing surface (surface of evaporator with hydrophilic coating allows water to collect in droplets and drip into collection tray 452, column 24, line 63 to column 25, line 4, which enhances water capture from ambient air on a water condensing surface). Therefore, Anderson also meets the limitations as claimed and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763